Citation Nr: 0635710	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  02-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1973.  

In December 2002, the veteran testified at a video conference 
hearing before a Veterans Law Judge at the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Antonio, 
Texas.  A transcript of that hearing has been associated with 
his claims folders.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision of the RO in 
Houston, Texas.  In July 2003 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran has been diagnosed with PTSD that has been 
linked to a corroborated in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board finds 
that VA letters dated in April 2001 and January 2004 have 
fully satisfied VA's duty to notify the veteran, and that any 
defect with respect to the timing of the receipt of the 
notice requirements is harmless error in the case.  38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Moreover, given the 
favorable outcome noted below, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue, which would result 
from a remand solely to allow the RO to apply the applicable 
notification and assistance duties, would not be justified.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, VA treatment records, dating from 1991, 
indicate ongoing treatment for diagnosed PTSD as early as 
January 1998.  A June 2006 VA psychiatric examination, 
conducted by a psychiatrist who reviewed the veteran's claims 
file, DD-214 and medical records, shows a diagnosis of PTSD, 
with minimal residuals and in partial remission.  The 
diagnosis is based on the veteran's reported stressors of 
mortar attacks and small ground attacks on his base.  The 
examiner that the stressors described by the veteran, 
including having experienced mortar and rocket attacks, meet 
the requirements of the DSM-IV as stressful events.  The VA 
examiner opined that a full syndrome of PTSD was not found at 
the time of the examination and that the diagnosis was 
predicated on earlier treatment records.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the competent medical evidence of record supports a current 
PTSD diagnosis.  In this respect, the Board finds that the 
examiner's opinion regarding the absence of some symptoms and 
assessment of partial remission of the veteran's PTSD are for 
consideration in evaluating the current severity of the 
veteran's diagnosed PTSD and not whether the veteran 
currently has the disorder.  Thus, the remaining issue for 
service connection purposes is whether there is credible 
evidence that the claimed in-service stressors actually 
occurred.  

The veteran's service personnel records show that he was 
stationed with the 196th Infantry Brigade from July 1971 to 
March 1972.  He alleges that one of his stressors was being 
in a plane that rockets were fired on in Chu Lai on July 14, 
1971.  Operational Reports for the Brigade's headquarters 
independently confirms that the Chu Lai base received 3 
rockets on July 23, 1971.  While the foregoing evidence does 
not corroborate every detail of the veteran's alleged 
stressors or verify that he personally experienced the 
events, as alleged, the Board finds that the evidence appears 
consistent with his assertions.  Moreover, corroboration of 
every detail of a claimed stressor is not required.  See 
Pentecost v. Principi, 16 Vet. App.124 (2002); Suozzi v. 
Brown, 10 Vet. App. App. 307, 311 (1997) (detailed 
corroboration of physical proximity to, or firsthand 
experience with, the alleged stressors is not required in 
order to establish that the stressors actually occurred).  
The Board notes that there is nothing in the record that 
specifically contradicts the veteran's account of events in 
service.  Therefore, the occurrence of the alleged in-service 
stressors is established.  38 C.F.R. § 3.304(f).  
Accordingly, the Board finds that the evidence supports 
service connection for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


